UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6734



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

PHILLIP JAMES SOFFOS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
91-320-S, CA-96-1243-S)


Submitted:   October 8, 1996           Decided:     December 17, 1996


Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Phillip James Soffos, Appellant Pro Se. John Francis Purcell, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip James Soffos seeks to appeal the district court's

order denying relief on his motion brought under 28 U.S.C. § 2255

(1994), amended by Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United

States v. Soffos, Nos. CR-91-320-S; CA-96-1243-S (D. Md. Apr. 26,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2